 DECISIONS OF NATIONAL LABOR RELATIONS BOARDU.S. Postal Service and American Postal WorkersUnion, Local 810, Florence, Alabama. Case 10-CA- I 1924(P)November 15, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn July 27, 1977, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: Based on acharge and an amended charge filed on April 29 and June25, 1976, respectively, by American Postal Workers Union,Local 810, Florence, Alabama, herein called the Union, acomplaint was issued by the General Counsel on July 14,1976, alleging that U.S. Postal Service, herein called theRespondent, violated Section 8(a)(1), (3), and (4) of theAct. A hearing in this proceeding was held in Florence,Alabama, on February 7, 1977. In issue are the questionswhether the Respondent, in violation of Section 8(a)(1) and(3) of the Act, changed the working hours of its employeeJames D. LeMay in February 1976 because of his unionactivities and because he filed grievances on behalf ofemployees and whether the Respondent violated Section8(a)(1), (3), and (4) of the Act on April 28, 1976, byallegedly issuing a written reprimand to LeMay andprohibiting LeMay from discussing union matters withoutfirst obtaining permission and from parking his car in aparticular parking lot because he had filed an unfair laborpractice charge with the Board and otherwise engaged inunion activities.Upon the entire record,I including my observation of thewitnesses and their demeanor, and after due considerationof the briefs filed by the General Counsel and theRespondent, I hereby make the following:FINDINGS OF FACTI. JURISDICTION AND THE LABOR ORGANIZATIONINVOLVEDThe Board has jurisdiction over this matter by virtue ofsection 1209 of the Postal Reorganization Act. The facilityinvolved in this proceeding is the Florence, Alabama, postoffice. The Union is a labor organization within themeaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESThis case involves certain actions directed by manage-ment to LeMay which the General Counsel contends weretaken because of his union activities and the filing of anunfair labor practice charge with the Board's RegionalOffice in Atlanta.LeMay has been employed by the Respondent at itsFlorence, Alabama, post office as a part-time flexibleclerical employee since 1972. He normally worked 40 hoursa week over a 6-day period. A part-time flexible employeedoes not work any set hours but works a variable scheduleand as a fill-in for regular clerical employees. In September1975, LeMay was elected as president and chief steward ofthe Union. Before then he had been only a member. Hetestified that after assuming office he filed an average ofthree grievances a month in his official capacity. Beforethat time, about two to three grievances a year had beenfiled. There is no evidence that the Respondent has failedto comply with the grievance procedure.In early December 1975, LeMay was transferred to theNorth Florence station and thereafter filed a grievancechallenging the transfer. On January 20, 1976, the griev-ance was resolved in his favor at the regional level in thethird step. The parties agreed that under the collective-bargaining contract, LeMay, as chief steward, could not beinvoluntarily transferred to another tour or station. He wasdirected to be reinstated to his former tour and station.Upon his receipt of a copy of the decision, LeMay firstspoke to Postmaster Donald Holt and then to ThomasDarby, superintendent of postal operations at Florence. Hewas told they had not yet received a copy of the decisionand would take the necessary action when they receivedthe decision. Upon receipt of the grievance dispositionletter several days later, LeMay was transferred back to hisoriginal position at the main post office in Florence onJanuary 28. Darby told him he did not agree with thedisposition of the grievance but would abide by it. Thistransfer has not been alleged in the complaint as unlawful.The General Counsel contends this transfer was theRespondent's first overt reaction to LeMay's activities as aI Errors in the transcript have been noted and corrected.233 NLRB No. 89518 U.S. POSTAL SERVICEunion official. Darby testified LeMay was sent to theNorth Florence station for the Christmas rush period.2On January 16, 1976.3 Postmaster Holt was notified byhigher management of a tightening of the budget and thatexpenses would have to be reduced through the end ofJune in all areas, including Florence. The Respondent thenembarked on an expense reduction program with the majorthrust being in reducing man-hours. Sometime in lateJanuary or early February, John Riggs, director of mailprocessing, Decatur, Alabama, center, made a routine visitto the Florence, Alabama, post office. At the time theafternoon shift consisted of one regular clerical employee,one part-time flexible employee (LeMay), and one orsometimes two casual employees. LeMay worked on thisshift from I p.m. to 7-8:30 p.m.; the regular clericalemployee worked from 11 a.m. to 7 p.m.; the casualemployee worked from 3 p.m. to 6 p.m. Riggs explainedthat from I to 3 p.m. no first-class mail needed processingat the station and recommended to Darby that LeMay'sstarting time be moved ahead to 3 p.m. He also recom-mended discontinuing the use of casual employees on theafternoon tour. Thus, a saving of 5 man-hours would resulton this tour. Moreover, Riggs considered the reduction inman-hours from I to 3 p.m. to be operationally moreadvantageous because of changes which were madewhereby more raw mail was being processed in Decaturthan had been previously processed in Florence. The nextday Darby told LeMay of Riggs' visit and explained hewould have to rearrange LeMay's schedule because hisafternoon starting time would be at 3 p.m. rather than Ip.m.4He offered LeMay three alternative schedules inorder to maintain a 40-hour week for LeMay and askedLeMay to consider them. Three or 4 days later, Darbyasked LeMay if he had decided which of the alternatives hedesired. LeMay rejected them and said he would not agreevoluntarily to any change in his hours. Thereupon Darbydecided to change LeMay's afternoon hours to 3-7 p.m.and also scheduled him for morning hours whereby LeMayretained his 40-hour week. On April 20, LeMay mailed anunfair labor practice charge against the Respondent to theBoard's Regional Office in Atlanta where it was receivedon April 22. A copy of the charge was received by theRespondent on April 20.5 In this charge he referred to hisinvoluntarily transfer to North Florence and the change inhis shift hours. On or about April 22, LeMay asked ActingSupervisor Hanback for permission to discuss a grievanceconcerning employee Haddock.6 Hanback suggested Le-May wait until Darby returned from leave to discuss thegrievance. On April 28, after Darby had returned, LeMayreceived permission from Hanback to discuss the grievancewith Darby. LeMay and Haddock stood by Darby's officetalking to each other for about 10 minutes waiting to seeDarby who was then talking on the telephone. Finally,Hanback told LeMay to return to work and see Darby2 The four branch stations flowing from the Florence post office were atNorth Florence, Tuscumbia. Sheffield. and Muscle Shoals.3 Unless otherwise indicated, all dates hereinafter refer to 1976.The use of casual employees was discontinued on the afternoon tour.After a conversation with a Board agent, the charge was returned toLeMay without being docketed. The instant charge using more standardizeddescriptive language was thereafter filed on April 29.a In accordance with the contract, permission is first required toinvestigate or process a gnrievance.later. When LeMay said he wanted to discuss the grievancewith Darby, Hanback insisted he return to work, Darbythen being unavailable. LeMay then requested and wasgranted permission by Hanback to write up a formalgrievance concerning Haddock. LeMay testified he spentabout 45 minutes in preparing the formal grievance andthen returned to work. That afternoon Hanback handedLeMay a piece of paper he had prepared and asked LeMayto read it. Employee Hill was present at Hanback's requestwho wanted someone to witness that LeMay read thepaper. It contained a list of four "Do's" and "Don'ts."First, LeMay was not to confer with employees about theUnion or other matters for extended periods of timewithout permission. Second, LeMay was not to work out ofhis schedule unless requested to do so. Third, LeMay wasresponsible for changing the date on the canceling machinesince he worked on Saturday afternoon on a regular basis.Fourth, LeMay was not to park his car at the north end ofthe building because these parking spaces were reserved forsupervisors. Hanback told LeMay not to violate any of theitems listed or he would be counseled.7LeMay toldHanback he did not think he was guilty. Hanback repliedhe did not want to hear about it. LeMay then called him an"asshole." Hanback then got angry and said he would takeLeMay to the postmaster and "We'll straighten you out."In Holt's office, Hanback explained to Holt he had givenLeMay written instructions because LeMay had not beencarrying out oral instructions and he complained thatLeMay called him an "asshole." Holt said he did notcondone such language and told both Hanback andLeMay the working area was not the place to settledisputes. He said the collective-bargaining agreementprovided for machinery to resolve disputes. He directedLeMay to follow Hanback's instructions and if hedisagreed he could file a grievance.8There was nodiscussion about Hanback's instructions to LeMay.Ill. ANALYSIS AND DISCUSSIONThe complaint does not allege that LeMay's transfer toNorth Florence in December 1975 was unlawfully motivat-ed. Although more grievances were filed during the 3-month period LeMay was in office than theretofore, thereis no evidence the Respondent harbored any resentmenttowards him because of the grievances. The grievance hefiled concerning this transfer was resolved in his favor. I donot find that the transfer was motivated by antiunionconsiderations. I find that the Respondent did not changeLeMay's schedule in February 1976 because of his unionactivities. The Respondent's reasons for the change wereconvincing. We are not faced with a question of disparityof treatment. LeMay was the only part-time flexibleemployee on the afternoon tour. The casual employees onthat tour were eliminated. The Respondent recognized thateliminating 2 hours from LeMay's afternoon tour would7 Art. XVI, sec. 1, of the contract provides as follows: "For a minoroffense, counselling in pnvate shall be the method of dealing with thatoffense. Counselling is a private matter between the supervisor and theemployee."8 There are some minor variances in the versions of the conversation inHolt's office offered by Holt and LeMay. I find Holt's account moreplausible and convincing and credit his version.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcut down his weekly number of hours and accommodatedhim by offering him alternatives so that he could retain thefull 40 hours.The General Counsel considers the paper presented toLeMay by Hanback on April 28 as a written reprimand. Ido not agree. Rather, I consider the items listed therein ascautionary instructions to LeMay. LeMay admitted he wastold by Hanback the April 28 incident did not constitute"counseling," the first step in the disciplinary procedure.The first item which instructed LeMay not to confer aboutunion matters for extended periods without permissioncannot be viewed as undue harassment. That very morningHanback had given LeMay permission to discuss agrievance with Darby. It was only after Darby remainedunavailable for about 10 minutes while LeMay stoodaround talking with Haddock that Hanback first directedLeMay to return to work. And then LeMay was immedi-ately granted permission by Hanback to prepare a formalgrievance concerning his fellow employee. The preparationof the grievance took about 45 minutes and no adversereaction or criticism was displayed by Hanback. As to thesecond cautionary instruction, the working out of theschedule, Hanback testified LeMay did not maintain thehours called for on the afternoon tour and did not performall the work that should have been done during the tour. Asfor the responsibility to change the date on the cancelingmachine on LeMay's Saturday afternoon tour, the testimo-ny clearly showed management was concerned that itshould not be charged by higher headquarters with latedeliveries of mail. And when the date stamp was notchanged from a Friday to a Saturday, one additional dayfor delivery was charged. This had occurred in the past andhad occurred again on Saturday, April 24. LeMay hadbeen told in the past of his failure to change the date on themachine. Concerning the parking, LeMay had beenparking his car at the north end of the building occasional-ly for some period of time without comment frommanagement. There were only four spaces available. There9 Hanback also posted a notice to employees they were not to park there.'0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec.was another parking lot where employees normally parked.On April 27, another supervisor had remarked to Hanbackthat he had been experiencing difficulty in finding a spacefor his car at the north end of the building. Thus, Hanbackincluded this caution in his "instructions" to LeMay.9It is not for me to sit in judgment as to whether Hanbackexercised supervisory wisdom in issuing the instructions toLeMay. The question properly posed is whether theRespondent was motivated by unlawful considerations;i.e., LeMay's activities as a union official and/or hisaborted unfair labor practice charge. I am not convincedsuch is the case. There is no evidence of any union animusor of any resentment towards LeMay because of his role asunion president or chief steward. No complaints wereregistered because of his filing of grievances. There is noevidence he was ever refused permission to investigate orprocess a grievance. It was true the Respondent was awareof LeMay's unfair labor practice charge on April 20, butnothing was said about it. Accordingly, I conclude thepreponderance of the evidence does not support any of theallegations contained in the complaint.CONCLUSIONS OF LAW1. U.S. Postal Service is covered by the Act and subjectto the Board's jurisdiction.2. The General Counsel has not established by apreponderance of the evidence that the Respondent hasengaged in any unfair labor practices as alleged in thecomplaint.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER '0The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.520